USCA11 Case: 21-12611      Date Filed: 09/19/2022   Page: 1 of 6




                                        [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12611
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JARVIS WAYNE MADISON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 6:17-cr-00015-RBD-LRH-1
                   ____________________
USCA11 Case: 21-12611          Date Filed: 09/19/2022      Page: 2 of 6




2                       Opinion of the Court                   21-12611


Before WILSON, JORDAN, and BLACK, Circuit Judges.
PER CURIAM:
        Jarvis Madison, a federal prisoner counseled on appeal, ap-
peals the district court's finding he was competent to stand trial be-
fore he pleaded guilty to interstate stalking, in violation of
18 U.S.C. §§ 2261a and 2261(b). Madison contends the district
court erred when it limited its competency analysis to whether he
could consult with his attorneys without considering whether he
could rationally or relevantly testify, and that his inability to testify
coherently and intelligently adversely impacted his ability to assist
in his defense.
        The Government responds by moving for summary affir-
mance of the district court’s order and to stay the briefing schedule,
asserting Madison abandoned any challenge to the district court’s
acceptance of his guilty plea, so summary affirmance is warranted.
It further contends because Madison does not argue on appeal that
the district court erred in determining he was competent to plead
guilty at the time he entered his guilty plea, it is irrelevant whether
he was incompetent at some time before he pleaded guilty.
       The Due Process Clause of the Fifth Amendment prohibits
the Government from trying an incompetent defendant. U.S.
Const. amend. V; United States v. Rahim, 431 F.3d 753, 759 (11th
Cir. 2005). For a defendant to be competent to stand trial, he must
have sufficient present ability to consult with his lawyer with a
USCA11 Case: 21-12611        Date Filed: 09/19/2022    Page: 3 of 6




21-12611               Opinion of the Court                       3

reasonable degree of rational understanding and have a rational
and factual understanding of the proceedings against him. Dusky
v. United States, 362 U.S. 402, 402 (1960). The defendant’s compe-
tency is an ongoing inquiry, and he must be competent at all stages
of the trial. Rahim, 431 F.3d at 759. A district court must conduct
a competency hearing when there is a bona fide doubt regarding
the defendant’s competency. Id. The same competency standard
applies to a defendant who wishes to plead guilty rather than stand
trial. United States v. Rodriguez., 751 F.3d 1244, 1252 (11th Cir.
2014).
       The district court’s competency determination is primarily
factual in nature. United States v. Izquierdo, 448 F.3d 1269, 1278
(11th Cir. 2006). In Izquierdo, the record contained expert opinions
that differed in their conclusions about the defendant’s compe-
tence. Id. We rejected the defendant’s argument the district court
erred when it found him competent because there were two per-
missible views of the evidence. Id. at 1279.
       Summary affirmance is appropriate because Madison aban-
doned the issue of whether he was competent to enter his change
of plea and plead guilty, as he does not challenge his conviction on
appeal based on that ground. See United States v. Jernigan, 341
F.3d 1273, 1283 n. 8 (11th Cir. 2003) (stating an issue on appeal
must be plainly and prominently raised in the party’s brief, and the
brief must devote a discrete, substantial portion of their argument
to that issue, or the issue will be deemed abandoned). But, even if
Madison did not abandon his right to challenge his guilty plea, the
USCA11 Case: 21-12611             Date Filed: 09/19/2022         Page: 4 of 6




4                          Opinion of the Court                      21-12611

Government’s position is still correct as a matter of law and sum-
mary affirmance is warranted. See Groendyke Transp., Inc. v. Da-
vis, 406 F.2d 1158, 1162 (5th Cir. 1969) 1 (explaining summary dis-
position is appropriate where the position of one of the parties is
clearly right as a matter of law so there can be no substantial ques-
tion as to the outcome of the case).
        First, clear error review applies to the district court’s deci-
sion Madison was competent to stand trial and competent to enter
his guilty plea. See Izquierdo, 448 F.3d at 1276 (reviewing a district
court’s decision on a defendant’s competency to stand trial for clear
error). The magistrate judge conducted an extensive three-day
competency hearing where eight expert witnesses testified regard-
ing Madison’s competency. Although Madison’s and the Govern-
ment’s expert witnesses came to different conclusions about his
competency, the district court cannot clearly err when deciding be-
tween two permissible views of the evidence. See id. at 1278. Like-
wise, the magistrate judge thoroughly explained in her report and
recommendation (R&R) why she afforded more weight to the
Government’s expert witnesses’ opinions over Madison’s expert
witnesses, due in part to the frequency and recency of the Govern-
ment’s witnesses’ evaluations of Madison. Additionally, the mag-
istrate judge noted she observed Madison’s behavior and reactions


1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc),
this Court adopted as binding precedent all decisions of the former Fifth Cir-
cuit handed down prior to close of business on September 30, 1981.
USCA11 Case: 21-12611        Date Filed: 09/19/2022     Page: 5 of 6




21-12611               Opinion of the Court                        5

at his competency hearings. She found he was able to communi-
cate with his attorneys and he responded competently and appro-
priately to her questions. The district court reviewed the record de
novo, considered the R&R, and concluded Madison was restored
to competency and was competent to stand trial. Accordingly, the
district court did not clearly err when it found that Madison was
competent to stand trial.
       Second, after the district court found Madison competent to
stand trial, he entered into a plea agreement with the Government.
Plain error review applies because Madison did not raise the issue
of his competency at his change of plea hearing. See Rodriguez,
751 F.3d at 1251 (stating we review for plain error when a defend-
ant fails to object to the district court’s determination that he is
competent to plead guilty). Because a defendant’s competency is
an ongoing inquiry, and because the district court did not clearly
err when it found Madison was competent to stand trial, it did not
plainly err when it again inquired into his competency when he
changed his plea. At Madison’s change of plea hearing, the district
court asked his counsel whether they were concerned about his
competency, and counsel stated that Madison was competent and
stated they did not wish to further pursue his competency.
       Also, Madison testified under oath he was voluntarily and
freely entering the change of plea, he had full knowledge of the
consequences, and there was a factual basis upon which the district
court could accept the plea. Similarly, the district court noted Mad-
ison was alert and intelligent, understood the nature of the charges
USCA11 Case: 21-12611        Date Filed: 09/19/2022    Page: 6 of 6




6                      Opinion of the Court               21-12611

against him and the possible penalties, the consequences of plead-
ing guilty, that his plea was free, knowing, voluntary, and intelli-
gently made, he understood the court’s questions and appropri-
ately answered them, he did not exhibit any irrational behavior,
and comported himself straightforwardly and professionally. Be-
cause the district court did not err when it accepted Madison’s
guilty plea and found him competent at the change of plea hearing,
he cannot establish plain error and the Government’s position is
clearly correct as a matter of law.
        Thus, the Government’s position is clearly correct as a mat-
ter of law, no substantial question remains as to the outcome of the
case, and summary affirmance is appropriate. See Groendyke
Transp., Inc., 406 F.2d at 1162. Therefore, we GRANT the Gov-
ernment’s motion for summary affirmance and DENY as moot its
motion to stay the briefing schedule.